Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2015-H-1193)
Complainant
v.

Phero and Anna, Inc.
d/b/a Lone Star Market 2,

Respondent.
Docket No. C-15-2023
Decision No. CR4737

Date: November 21, 2016

INITIAL DECISION

The Center for Tobacco Products (CTP) seeks to impose a civil money penalty
against Respondent, Phero and Anna, Inc. d/b/a Lone Star Market 2, located at
5758 Greenwood Drive, Corpus Christi, Texas 78417, for five violations of the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140, within a thirty-six month period.
Specifically, CTP alleges that Lone Star Market 2 violated the Act by
impermissibly selling tobacco products to minors, on three separate occasions, and
failing to verify, by means of photo identification containing a date of birth, that
the purchasers were 18 years of age or older, on three separate occasions.
Procedural History

CTP began this matter by serving an administrative complaint seeking a $5,000
civil money penalty on Respondent Lone Star Market 2, at 5758 Greenwood
Drive, Corpus Christi, Texas 78417, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management.
Respondent timely answered CTP’s complaint. In its answer, Respondent denied
the allegations. On June 3, 2015, I issued an Acknowledgement and Prehearing
Order (APHO) that set deadlines for the parties to file their pre-hearing exchanges.

CTP filed its pre-hearing exchange on May 10, 2016. CTP’s pre-hearing
exchange included the declarations of two witnesses. Respondent filed its pre-
hearing exchange on May 31, 2016. Respondent provided the declarations of four
witnesses.

On August 2, 2016, I held a pre-hearing conference in this case. Following the
pre-hearing conference, I issued an Order that scheduled the hearing for
September 22, 2016. That Order noted that during the pre-hearing conference,
Respondent’s counsel indicated that he wanted to cross examine one of CTP’s
witnesses, Inspector Juan Garcia. The Order further noted that CTP indicated that
it did not want to cross examine any of Respondent’s witnesses.

On August 9, 2016, Respondent filed a Motion for Summary Decision and to
Strike Inspector Garcia’s testimony. CTP filed a response on August 24, 2016. I
issued an Order on August 25, 2016, denying Respondent’s Motion.

On September 22, 2016, a hearing was held in this case. The purpose of the
hearing was to allow Respondent to cross examine Inspector Juan F. Garcia.

On an October 12, 2016, I informed the parties that the Court had received the
transcript of the hearing, and set the deadline for the parties’ post-hearing brief
submissions as November 14, 2016. Both parties filed post-hearing briefs.

Analysis
I. Violations

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations. The Act
prohibits the misbranding of tobacco products while they are held for sale after
shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency, CTP,
may seek civil money penalties from any person who violates the Act’s

requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R. §§ 1140.14(a),
(b)C).

In its Complaint, CTP alleges that Respondent Lone Star Market 2 committed five
violations of the Act and its implementing regulations within a thirty-six month
period. Lone Star Market 2 filed an answer, and informal brief, that denied selling
a tobacco product to a minor. Answer; Informal Brief of Respondent.

The matter currently before me involves one prior complaint. The prior complaint
was settled by the parties and closed on October 20, 2014. In settling the
complaint, the Respondent admitted the violations occurred, waived the ability to
contest the violations in the future, and stated that it understood that the admitted
to violations may be counted in determining the total number of violations for
future enforcement actions. Complaint; Informal Brief of Complainant. The
current Complaint involves two new violations: impermissibly selling cigarettes
to a minor, and failing to verify, by means of photo identification containing a date
of birth, that the purchaser was 18 years of age or older.

CTP’s case against Respondent rests on the testimony of Mr. Garcia plus
corroborating evidence. CTP Ex. 4. Mr. Garcia is an FDA-commissioned officer
whose duties include determining whether retail outlets are unlawfully selling
tobacco products to minors. Id. at 1-2. Mr. Garcia’s inspections entail
accompanying minors who attempt to purchase tobacco products from retail
establishments such as the one operated by Respondent. Id.

Mr. Garcia testified that he went to Respondent’s place of business on November
9,2014. CTP Ex. 4 at 2-3. Mr. Garcia further testified that on November 9, 2014,
he confirmed that the minor was carrying her photographic identification, and that
she did not have tobacco products in her possession. Mr. Garcia testified that the
minor entered the establishment and went directly to the sales counter. Mr. Garcia
explained that he stood in an area of the store with a clear view of the sales
counter. Mr. Garcia stated that he saw the minor purchase a package of cigarettes
from an employee of Respondent, and that the minor did not provide photographic
identification to the employee, and that the employee did not provide the minor
with a receipt after purchase. Id.

Mr. Garcia stated that after the purchase, the minor and he both exited the store
and returned to his vehicle, where the minor immediately gave him the pack of
cigarettes. The cigarettes were observed to be a package of Marlboro cigarettes.
CTP Ex. 4 at 3. Mr. Garcia testified that he then labeled the cigarettes as
evidence, and took photographs of the package. Id. at 3, 12-13. Mr. Garcia
testified that shortly after the inspection he recorded the inspection in the FDA’s
Tobacco Inspection Management System. Id. at 3.

Mr. Garcia’s testimony plus the corroborating evidence consisting of photographs
of the pack of cigarettes that he obtained from the minor on November 9, 2014,
are proof that Respondent unlawfully sold a tobacco product to a minor, and failed
to check the minor’s identification before making the sale.

Throughout the case Respondent’s counsel has asserted that there were other
customers in the store at the time of the purchase and that the store owner, Mr.
Loubani, personally knew Mr. Garcia. The inference being that because Mr.
Loubani knew Mr. Garcia he would not have sold cigarettes to a minor in his
presence. Respondent’s counsel further argued at hearing that any testimony from
Mr. Garcia should be stricken as hearsay. In addition to Mr. Loubani’s testimony,
Respondent offered the testimony of Ms. Grande, Mr. Gutierrez, and Ms. Young.

In its post-hearing brief, Respondent again asserts Mr. Garcia’s testimony should
be stricken as hearsay and that Mr. Loubani would not have sold cigarettes to Mr.
Garcia as he knew him to be a tobacco inspector. Respondent further argues that
Mr. Garcia’s reliance on the minor’s driver’s license and birth certificate is
misplaced and that additional effort should have been made to verify the veracity
of these documents.

CTP’s post-hearing brief asserts that Mr. Garcia’s testimony should not be
considered hearsay and that the witness statements submitted by Respondent were
irrelevant to the issues at hand.

I find that although Inspector Garcia did not verify the birth certificate or driver’s
license with the state authorities, the method he used to verify their authenticity
was sufficient. Mr. Garcia examined the documents and compared the photo on
the license with the minor. Mr. Garcia testified that he was familiar with these
types of documents. I find that his assumption of validity was reasonable —
especially in the absence of any evidence to the contrary. I similarly find that
Respondent’s assertion that he knew Mr. Garcia and would not have sold
cigarettes to a minor in his presence is unpersuasive. Mr. Garcia’s testimony is
that the minor entered the store without cigarettes. As a result, the only reasonable
explanation that I can find for her emerging from the store with cigarettes is that
she purchased them in the store. The evidence that she made such a purchase is
supported by Mr. Garcia’s testimony plus corroborating evidence. The witness
statements submitted by Respondent indicating that Respondent has a policy in
place against selling cigarettes to minors and that Respondent has not sold

cigarettes in the past is not sufficient to establish that the sale to a minor did not
occur on November 9, 2014.

Respondent’s request that Mr. Garcia’s testimony be stricken as hearsay is denied.
Under 21 C.F.R. Part 17, the Administrative Law Judge determines the
admissibility of evidence and has discretion to apply the Federal Rules of
Evidence when deemed appropriate. However, the Federal Rules of Evidence are
not controlling in an administrative hearing. Mr. Garcia personally witnessed the
sale and observed the minor enter Respondent’s establishment without cigarettes
and subsequently leave the store with cigarettes in hand. That testimony, plus the
corroborating evidence, leads to the inference that the minor could only have
obtained cigarettes by purchasing them at Respondent’s business establishment.

I find that these facts establish Respondent Phero and Anna, Inc. d/b/a Lone Star
Market 2’s liability under the Act.

II. Civil Money Penalty

Pursuant to 21 U.S.C. § 333(f)(9), Respondent Lone Star Market 2 is liable for a
civil money penalty not to exceed the amounts listed in FDA’s civil money
penalty regulations at 21 C.F.R. § 17.2. In its Complaint, CTP sought to impose
the maximum penalty amount, $5,000, against Respondent for five violations of
the Act and its implementing regulations within a thirty-six month period.
Complaint J 13. In its Informal Brief, CTP continues to assert that a $5,000 civil
money penalty is appropriate. Informal Brief of Complainant at 9-11.

In both its Answer and its Informal Brief, Respondent denied any obligation to pay
a civil money penalty because it did not violate the regulations. However, the
parties previously agreed in a December 14, 2015, stipulation that Respondent had
the ability to pay the $5,000 civil money penalty.

Ihave found that Respondent committed five violations of the Act and its
implementing regulations within a thirty-six month period. When determining the
amount of a civil money penalty, I am required to take into account “the nature,
circumstances, extent and gravity of the violations and, with respect to the
violator, ability to pay, effect on ability to continue to do business, any history of
prior such violations, the degree of culpability, and such other matters as justice
may require.” 21 U.S.C. § 303(f)(5)(B). Respondent has not provided any
arguments with regards to the nature, circumstances, extent and gravity of the
violations, any history of prior such violations, the degree of culpability, etc.
Instead, Respondent’s sole argument has been that it should not have to pay a civil
money penalty because it did not commit the violations.

i. Nature, Circumstances, Extent and Gravity of the Violations

Time and again, Respondent Lone Star Market 2 has failed to comply with the Act
and its implementing regulations. Over the course of the five violations discussed
in this Complaint, Respondent has admitted to three violations, and I have found
that Respondent committed the two most recent violations; specifically
Respondent has committed: three violations of selling tobacco products to minors,
and two violations for failing to verify, by means of photo identification
containing a date of birth, that the purchasers were 18 years of age or older. The
repeated inability of Respondent to comply with federal tobacco regulations is
serious in nature and the civil money penalty amount should be set accordingly.

ii. Respondent’s Ability to Pay And Effect on Ability to do Business

As noted above, Respondent previously stipulated that it has the ability to pay the
$5,000 civil money penalty.

iii. History of Prior Violations

The current action is the second civil money penalty action brought against
Respondent since September 2, 2014 for violations of the Act and its
implementing regulations. In the first civil money penalty action, CRD Docket
Number C-14-1705, FDA Docket Number FDA-2014-H-1189, Respondent twice
violated the prohibition against selling tobacco products to persons younger than
18 years of age, 21 C.F.R. § 1140.14(a), and violated the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that
no tobacco purchasers are younger than 18 years of age, 21 C.F.R.
§ 1140.14(b)(1). Respondent settled the prior complaint with CTP for an
undisclosed penalty amount.

I agree with CTP that “[t]hese repeat violations show an unwillingness or inability
to sell tobacco products in accordance with federal tobacco regulations.” Informal
Brief at 11. While Respondent has already paid a civil money penalty for its
previous violations, its continued inability to comply with the federal tobacco
regulations calls for a more severe penalty.

iv. Degree of Culpability

Respondent Lone Star Market 2 admitted to three violations. Based on my finding
that Respondent committed the two most recent violations in the current
complaint, I hold it fully culpable for all five violations of the Act and its
implementing regulations.
v. Additional Mitigating Factors
Respondent has not asserted any mitigating factors.
vi. Penalty

Based on the foregoing reasoning, I find a penalty amount of $5,000 to be
appropriate under 21 U.S.C. §§ 303(f)(5)(B) and 333(f)(9).

Conclusion

Pursuant to 21 C.F.R. § 17.45, I enter judgment in the amount of $5,000 against
Respondent, Phero and Anna, Inc. d/b/a Lone Star Market 2, for five violations of
the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140, within a thirty-six month period.

/s/
Catherine Ravinski
Administrative Law Judge

